Opinion by
Lawrence, J.
At the trial plaintiff’s contentions were limited solely to the metal pencil sharpeners indicated as items 807, 1612, and 1613 enumerated on the invoices. It was stipulated that the pencil sharpeners in question consist of articles chiefly used in the household for utilitarian purposes; that said articles were composed in chief value of a base metal which is neither aluminum, iron, nor steel, or enameled or glazed with vitreous glasses, and not plated with platinum, gold, or silver; and that these articles are similar in all material respects to the merchandise the subject of Abstract 41633, which record was incorporated herein. Upon the evidence presented the claim of the plaintiff was sustained as to items 807, 1612, and 1613.